     Case: 1:21-cv-00067 Document #: 4 Filed: 01/07/21 Page 1 of 1 PageID #:17

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Michael Cooper
                                 Plaintiff,
v.                                                  Case No.: 1:21−cv−00067
                                                    Honorable Matthew F. Kennelly
United States of America
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 7, 2021:


       MINUTE entry before the Honorable Matthew F. Kennelly: Telephone status
hearing is set for 1/21/2021 at 8:45 AM, in conjunction with the status hearing in Case
No. 20−cv−2694. The docket in that case should be consulted for call−in information.
(mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
